Citation Nr: 1636882	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether new and material evidence has been submitted to reopen the previously denied claim.


REPRESENTATION

Appellant represented by:	Robin Webb, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to January 1993.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A service connection claim for the cause of the Veteran's death was previously denied in an April 2005 Board decision, and the appellant did not perfect an appeal.

2.  Evidence received since the April 2005 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for cause of death  

3.  The Veteran died in April 2000 of squamous cell carcinoma of the tongue.

4.  At the time of the Veteran's death, service connection was in effect for gastroesophageal reflux disease (GERD).  

5.  Probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected GERD caused his squamous cell carcinoma of the tongue and subsequent fatal disease process.


CONCLUSIONS OF LAW

1.  The April 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence
      
In an April 2005 Board decision, service connection was denied for the cause of the Veteran's death, and the appellant did not perfect an appeal.  Therefore, the April 2005 Board decision is final.  See 38 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted           to agency decision makers.  Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the April 2005 Board decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, two letters  from the Veteran's treating physicians, and an August 2004 VA medical opinion addressing the issues of whether the Veteran's tongue cancer was caused by a 1975 surgical procedure and/or chemical exposure in Saudi Arabia.  The Board denied the claim because the evidence of record did not show that a service-connected disability caused or materially contributed to the Veteran's death.  Subsequent to the April 2005 Board decision, the appellant submitted a private medical opinion linking the Veteran's service-connected GERD to his tongue cancer, which ultimately resulted in his death.  

As the new evidence relates to establishing a nexus between a service-connected disability and the cause of the Veteran's death, the Board finds that the evidence    is material.  Because the appellant has submitted new and material evidence, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Service Connection for the Cause of the Veteran's Death

The appellant seeks dependency and indemnity compensation (DIC) benefits as       the surviving spouse of the Veteran, who died in April 2000 of squamous cell carcinoma of the tongue.  At the time of the Veteran's death, service connection was in effect for, among other things, GERD.  The appellant asserts that the Veteran's tongue cancer was caused by his service-connected GERD.

DIC benefits are payable to the surviving spouse, children, and parents of a veteran who dies from a service-connected or compensable disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service     was the principal or contributory cause of death.  38 C.F.R. § 3.312.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§  3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by     a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

In a May 2002 letter, one of the Veteran's otolaryngologists indicated that that    the Veteran "was diagnosed with an  unusually aggressive form of squamous cell carcinoma of the oropharynx at a very unusually young age."  It was further noted that prior to the Veteran's diagnosis, he was in excellent health and did not endorse any risk factors for tongue cancer, such as tobacco use, smoking, or alcohol use.  

A June 2002 letter from another one of the Veteran's otolaryngologists indicates that other than exposure to noxious agents while serving in Kuwait, the Veteran "had no other identifiable risk factors for developing a squamous cell carcinoma    of the oral cavity and oropharynx, and specifically he had no history of smoking or alcohol use."  In May 2008, the same otolaryngologist submitted another letter emphasizing that the Veteran was a lifelong nonsmoker and did not consumer alcohol.  The treatment provider noted that GERD has not been shown to be a significant risk factor for developing base of the tongue carcinoma, in contrast       to esophageal carcinoma.  

In October 2015, the appellant submitted the following opinion, in relevant part, from a private physician who reviewed the Veteran's relevant medical records and the above-referenced letters from the Veteran's treatment providers:

It is at least as likely as not that [the Veteran's] in-service . . . GERD contributed to his death.  

. . .

At the time of [the Veteran's] death, no controlled study had been done investigating the relationship between GERD and laryngeal and pharyngeal cancer (El-Serag HB, et al.  Gastroesophageal Reflux Disease Is A Risk Factor for Laryngeal And Pharyngeal Cancer.  Am J Gastoenterol.  2001 July; 96(7):2013-8).  Such studies have now been done.  In late 2002 Galle et al. concluded that "...gastroesophageal reflux is often present in patients with neoplastic lesions of the pharynx and larynx."    (Galli J., et al.  The Role Of Acid And Alkaline Reflux In Laryngeal Squamous Cell Carcinoma.  Laryngoscope.  2002 Oct; 112(10):1861-5).  In 2013 Langevin's study of 1,800 patients discovered that 'gastric reflux is an independent risk factor for squamous cell cancers of the pharynx and larynx.'  (Langevin S., et al.  Gastric Reflux Is An Independent Risk Factor For Laryngopharyngeal Carcinoma.  Cancer Epidemiol biomarkers Prev. 2013 Jun;22(6):1061-8).

[The Veteran] served in the military.  He developed GERD, which was service connected.  He later developed squamous cell carcinoma of the base of the tongue, an oropharyngeal cancer.  [The Veteran] had no risk factors for this type of cancer, as those factors were understood at the time of his death, and at the time of the case reviews by [the Veteran's otolaryngologists].  In the years since, science has advanced.  A causative link has been proven between GERD like [the Veteran's] and cancers like [the Veteran's].  

The Board finds the October 2015 private medical opinion to be highly probative, as the physician reviewed all pertinent medical records preceding the Veteran's death and supported the opinion with a detailed rationale, which includes citations to medical literature.  Although one of the Veteran's otolaryngologists indicated     in May 2008 that GERD was not shown to be a significant risk factor for tongue cancer, the October 2015 opinion from the private physician emphasizes subsequent  research linking GERD to the development of oropharyngeal cancers.  

Upon review, the Board finds the evidence is at least in equipoise as to the relationship between the Veteran's GERD and the tongue cancer that resulted in      his death.  Accordingly, the Board finds that service connection for the cause of the Veteran's death is warranted.  

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


